Citation Nr: 0127700	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii



THE ISSUE

Dissatisfaction with the initial 30 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESSES AT HEARINGS ON APPEAL

The veteran and his counselor


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Honolulu, Hawaii.  In that rating, the veteran was service 
connected for PTSD and granted a 30 percent evaluation.  

The veteran testified before a Hearing Officer during a 
personal hearing at the VARO in Honolulu in January 1998.  He 
subsequently testified before the undersigned during a travel 
board hearing in June 2001.  At the hearing, the veteran 
submitted additional evidence and waived RO consideration of 
that evidence.  Transcripts of both hearings are of record.  

In May 2001, the veteran requested reevaluation of his 
service-connected hearing loss.  This issue is referred to 
the RO for consideration.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In reviewing the evidence of record, the Board notes that the 
veteran underwent a VA examination in February 1997 
associated with his claim for service connection for PTSD.  
The examiner's diagnosis was PTSD, with a global assessment 
of functioning (GAF) score of 51.  The examiner added that 
the veteran suffered from symptoms of intrusive memories, 
increased arousal, numbing of responsiveness, and avoidance 
of stimuli.  As part of the VA examination, the veteran 
underwent a social survey evaluation.  The veteran was noted 
to suffer from restlessness, significant changes in sleep 
patterns, memory loss, nightsweats, aggressiveness, and 
depression.

Evaluation reports from K. M. McNamara, Ph.D., a clinical 
psychologist, reflect increased symptomatology associated 
with the veteran's PTSD.  A report, dated in February 2000, 
notes the veteran's PTSD symptoms to include recurring dreams 
of Vietnam, exaggerated startle response, flashbacks, and 
major problems on the job involving angry outbursts with co-
workers.  The veteran's GAF score was reported as 40.  The 
veteran reportedly had significant problems communicating 
with his wife and children, and isolated himself, even from 
relatives.  Dr. McNamara indicated that severe anxiety 
resulted from the veteran's constant struggle to manage the 
symptoms.  

A second report from Dr. McNamara, dated in May 2001, reports 
in particular that, the veteran displayed increased 
difficulty adjusting to demands of daily routine as a 
consequence of his PTSD.  The veteran indicated that his 
symptoms included sleep disturbance, nightmares, flashbacks, 
worsening isolation, angry outbursts, avoidance, and 
depression.  The veteran's GAF score was noted as 38, and he 
was diagnosed as suffering from chronic PTSD, with moderately 
severe depression.  Furthermore, he was noted to suffer from 
an anxiety disorder.  

The Board is cognizant that it has been more than 4 1/2 years 
since the above noted VA examination in February 1997, and 
the veteran has not undergone a VA examination since that 
time.  Additionally, evaluation reports and treatment records 
from Dr. McNamara and the Maui Vet Center, respectively, 
appear to demonstrate a worsening of the veteran's 
psychiatric symptoms.  

The Board is not competent to ascertain the degree to which a 
disability has manifested itself without a solid foundation 
in the record, grounded in medical evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Therefore, given the 
evidence of record, to include the number of years since the 
veteran was last afforded a VA examination and the apparent 
worsening of his PTSD according to the reports of Dr. 
McNamara, the Board finds that the veteran should undergo a 
current VA examination to better assess his level of 
disability due to his service-connected mental disorder.

The Board emphasizes the importance of a new examination, to 
ensure adequate clinical findings for rating purposes.  The 
veteran is hereby advised that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for an increased rating, may result in denial of that 
claim.  38 C.F.R. § 3.655 (2001).

Accordingly, further appellate consideration will be 
deferred, and the veteran's claim is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran whether 
he has received any treatment for his 
service-connected PTSD since June 2001.  
Based upon his response, the RO should 
obtain copies of any pertinent treatment 
records referable to treatment for the 
disorder from the identified source(s), 
and associate them with the claims 
folder.  

2.  If the RO is unsuccessful in its 
efforts to obtain any evidence identified 
by the veteran, the RO should so inform 
the veteran and his representative and 
request them to submit copies of the 
outstanding records.  

3.  The veteran should be scheduled for a 
psychiatric examination to evaluate the 
level of disability of his service-
connected PTSD.  All indicated tests 
should be accomplished.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The report of examination should provide 
detailed descriptions of all current 
psychiatric symptomatology, to include 
the identification of any diagnoses other 
than PTSD.  In particular, to the extent 
possible, the examiner should distinguish 
symptoms directly attributable to the 
veteran's service-connected PTSD, as 
compared to those symptoms attributable 
to any other identified psychiatric 
disorder.  The examiner should also be 
requested to assign a numeric score on 
the global assessment of functioning 
(GAF) scale.  The examiner should then 
indicate the current degree of disability 
due to the veteran's PTSD, providing a 
complete rationale for any opinion 
expressed.  

4.  Thereafter, the RO should review the 
examination report and ensure that all of 
the requested findings and opinions are 
included.  If not, the report should be 
returned to the examiner for corrective 
action.  

5.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claim for a rating in 
excess of 30 percent for PTSD.  If action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the last SSOC.  
Subsequently, the veteran should be given 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).






